ODETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation “a first portion of marking indicia . . . printed from an outlet of a first ink jet print head positioned on a first side of the sheath adjacent the sheath at an angle including and between about 60 degrees to about 120 degrees with respect to a longitudinal axis of the sheath.” The limitation is indefinite, because the claim is directed to a product and not a process, making it unclear what significance the claimed step is meant to imply for the claimed product. Examiner considers the process limitation to have little patentable weight in the context of the claimed product and considers any indicia made in ink and capable of having been printed by an ink jet print head, whether by one or multiple heads, and regardless of the configuration of the ink on the product itself to meet the requirement of marking indicia.. 
Claim 4 recites the limitation “a second portion of marking indicia . . . being visually positioned opposite the first portion, printed from an outlet of a second ink jet print head positioned on a second and opposite side of the sheath adjacent the sheath at an angle including and between about 60 degrees to about 120 degrees with respect to a longitudinal axis of the sheath.” The limitation is indefinite, because the claim is directed to a product and not a process, making it unclear what features of an electrical cable assembly or marking indicia marked thereon Applicant intends the recited number, type, and angle of an ink jet print head to imply for the claimed product. Examiner considers the process limitation to have little patentable weight in the context of the claimed product and considers any marking indicia made in ink on a side opposite another marking indicia and capable of having been printed by an ink jet print head, whether by one or multiple heads, and regardless of the configuration of the ink on the product itself, other than one marking indicia on a side opposite another marking indicia, to meet the requirement of marking indicia.
Claim 5 recites the limitation “wherein at least one of the outlet of the first ink jet print head and the outlet of the second ink jet print head is positioned adjacent the sheath at an angle of 90 degrees with respect to the longitudinal axis of the sheath.” The limitation is indefinite, because it does not recite explicitly any further claim limitations of the claimed electrical cable assembly, and it is not clear what implications Applicant considers the further process limitation to add to the independent Claim 4 from which it depends. Examiner considers the limitation to add no significant features to claimed product. Moreover, the recited process steps are given little patentable weight for the claimed product.
Claim 6 recites the limitation “wherein at least one of the outlet of the first ink jet print head and the outlet of the second ink jet print head is positioned to be spaced apart from the crowns by a distance of 0.125 inches to 1 inch.” The limitation is indefinite, because it does not recite explicitly any further claim limitations of the claimed electrical cable assembly, and it is not clear what implications Applicant considers the further process limitation to add to the independent Claim 4 from which it depends. Examiner considers the limitation to add no significant features to claimed product. Moreover, the recited process steps are given little patentable weight for the claimed product.
Claim 7 recites the limitation “wherein at least one of the outlet of the first ink jet print head and the outlet of the second ink jet print head is positioned to be spaced apart from he crowns by a distance of 0.5 inches. The limitation is indefinite, because it does not recite explicitly any further claim limitations of the claimed electrical cable assembly, and it is not clear what implications Applicant considers the further process limitation to add to the independent Claim 4 from which it depends. Examiner considers the limitation to add no significant features to claimed product. Moreover, the recited process steps are given little patentable weight for the claimed product.
Claim 8 recites the limitation “plurality of informative sections having spaces therebetween.” The limitation is indefinite, because it is not clear what is considered “informative” and what is excluded from the term. Whether a section is informative or not requires not only a feature, but a human mind finding significance in the feature. Examiner considers the limitation to include a plurality of sections of printed ink with at least one space between sections.
Claim 8 recites the limitation “plurality of symbols having spaces therebetween.” The limitation is indefinite, because it is not clear what is considered “symbol” and what is excluded from the term. Whether a section is a symbol or not requires not only a feature, but a human mind finding significance in the feature. Examiner considers the limitation to include a plurality of sections of printed ink with at least one space between sections.
Claim 9 recites the limitation “informative sections.” The limitation is indefinite, because it is not clear what is considered “informative” and what is excluded from the term. Whether a section is informative or not requires not only a feature, but a human mind finding significance in the feature. Examiner considers the limitation to include sections of printed ink, including other stripes in addition to the “at least one stripe” between the other stripes.
Claim 10 recites the limitation “alphanumeric character.” The limitation is indefinite, because it is not clear what objective characteristics place marking indicia in a group of alphanumeric characters or exclude them from the group, since whether marking indicia are or are not alphanumeric characteristics relies on an interpretation by a person who has learned to associate certain marking indicia with certain phonetic aspects of a language or with numbers. Examiner considers any discrete marks to have the potential of being an alphanumeric character. In addition, the Federal Circuit has been consistent in defining a “printed matter” rule: claim language that consists of printed lines or characters, useful and intelligible only to the human mind, recited for the information content it communicates, and not functionally related to its substrate may be denied patentable weight.
Claims 5-19 are rejected as depending from rejected Claim 4.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Falciglia et al. (US 5,468,914).
Regarding Claim 1, Falciglia et al. (US’914) teach an electrical cable assembly comprising: a conductor assembly (one or more conductors) (col. 1, lines 59-62); a sheath disposed around the conductor assembly and having an outer surface defining spaced apart crowns and valleys (Fig. 7; col. 2, lines 59-62; col. 4, lines 61-65); marking indicia on the sheath to capable of indicating at least one characteristic of the electrical cable assembly (Figs. 5, 10, 12-15; col. 4, lines 46-51; col. 5, lines 21-42 and 52-61); and wherein the marking indicia comprises at least one colored stripe (col. 5, lines 21-34). The limitation “with the color of the at least one colored stripe indicating the at least one characteristic of the electrical cable assembly” recites an intended use, which is not given patentable weight. Moreover, Federal Circuit has been consistent in defining a “printed matter” rule: claim language that consists of printed lines or characters, useful and intelligible only to the human mind, recited for the information content it communicates, and not functionally related to its substrate may be denied patentable weight. US’914 teaches the recited at least one colored stripe, and the limitation “with the color of the at least one colored stripe indicating the at least one characteristic of the electrical cable assembly” does not modify the structural limitation, but rather imbues it with significance by information content it is capable of communicating to a person trained to interpret it in some context.
Regarding Claim 2, US’914 teaches the color of the at least one colored stripe. The limitation “matches a color of a circuit of a schematic drawing such that the at least one characteristic of the electrical cable assembly indicated by the at least one colored stripe comprises the electrical cable assembly being intended to be utilized in the circuit of the schematic drawing” recites an intended use, which is not given patentable weight. Additionally, the limitation recites non-functional printed matter, significant only for information content which it communicates and is not further patentable. Also, the limitation requires a learned association between a given color and a circuit of a schematic drawing, where neither the circuit nor the schematic drawing are features of the claimed electrical cable assembly.
Regarding Claim 3, US’914 teaches the color of the at least one colored stripe. The limitation “matches a color of a given circuit of a schematic drawing 2Serial No. 17/339,558 Preliminary Amendmenthaving a plurality of circuits, at least two of the plurality of circuits having a different color, such that the at least one characteristic of the electrical cable assembly indicated by the at least one colored stripe comprises the electrical cable assembly being intended to be utilized in the given circuit of the schematic drawing” recites an intended use, which is not given patentable weight. Additionally, the limitation recites non-functional printed matter, significant only for information content which it communicates and is not further patentable. Also, the limitation requires a learned association between a given color and a circuit of a schematic drawing, where neither the circuit nor the schematic drawing are features of the claimed electrical cable assembly.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Falciglia et al. (US 5,350,885) in view of Bacon et al. (US 2015/0125637).
Regarding Claim 4, Falciglia et al. (US’885) teach an electrical cable assembly comprising: a sheath disposed around a conductor assembly (one or more conductors) (col. 1, lines 59-62), with an outer surface of the sheath defining spaced apart crowns and valleys (Fig. 7; col. 2, lines 59-62; col. 4, lines 61-65); a first portion of marking indicia printed on the exterior surface of the sheath (Figs. 4, 5, 10-15, 19-21; col. 4, lines 32-38 and 46-52; col. 5, lines 22-40; col. 6, lines 23-43 and 56-68); a second portion of marking indicia printed on the exterior surface of the sheath, the second portion being visually positioned around the circumference of the sheath (Fig. 5, showing a continual stripe of colored ink applied around the circumference of the sheath; Figs. 16-20; col. 6, lines 51-55), wherein the marking indicia is capable of indicating at least one characteristic of the electrical cable assembly. US’885 fails to teach explicitly that the second portion is positioned opposite the first portion, however, Figs. 5, 17, 18, and 20 suggest this possibility and US’885 suggests that the indicia should be visible at a distance (col. 7, lines 6-8). It would have been obvious to a person of ordinary skill in the art at the time of invention to modify the electrical cable assembly of US’885 by placing printed marking indicia on both sides of the sheath to make the indicia visible in any orientation of the cable assembly. Ink can be applied by ink jet (col. 8, lines 46-50).
US’885 fails to teach oil applied to an exterior surface of the sheath. Bacon et al. (US’637) is analogous art, teaching an electrical cable assembly comprising a sheath disposed around a conductor assembly with an outer surface of the sheath defining spaced apart crowns and valleys (Figs. 2 and 4-7; [0126, 0002]; and visual indicia applied in a pattern, including with ink [0024], to the outer surface of the sheath (Abstract). Additionally, US’637 provides evidence that oil remains on the outside of an armored cable sheath [0059] as a manufacturing by-product [0055]. It would have been obvious to a person of ordinary skill in the art at the time of invention to understand US’885 as applying ink to a surface of a typical sheath, known in the art to have residual oil on its surface as a manufacturing by-product; thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to modify the electrical cable assembly of US’885 with ink on an oil layer of the armored cable, since US’637 suggests that the sheath is reasonably expected to have a layer of oil on its surface from its manufacturing process.
The process limitations “from an outlet of a first ink jet print head positioned on a first side of the sheath adjacent the sheath at an angle including and between about 60 degrees to about 120 degrees with respect to a longitudinal axis of the sheath” and “printed from an outlet of a second ink jet print head positioned on a second and opposite side of the sheath adjacent the sheath at an angle in a range including and between about 60 degrees and 120 degrees with respect to a longitudinal axis of the sheath; wherein an angle of 0 degrees represents a ray extending collinearly with the sheath and in one direction, and with an angle of 180 degrees representing a ray extending collinearly with the sheath and in an opposite direction” are not given significant patentable weight for examination of a product. 
Claims 5-7 recite further process steps without explicitly reciting further structural features of the claimed product. The process steps are not given significant patentable weight for examination of the product.
Regarding Claim 8, US’885 teaches a first plurality of sections of ink with spaces between the sections, at least some of the plurality of ink sections including a second plurality of ink markings with spaces between them smaller than the spaces between the first plurality of sections of ink; informative or symbolic significance could be given to any of the markings, groupings of markings, or sections of markings (Figs. 13-15 and 18).
Regarding Claim 9, US’885 teaches stripes (Fig. 12; col. 6, lines 22-28) and other markings (Figs. 13-15; col. 6, lines 30-55). The stripes can be either centered or applied to one edge of the strip (col. 6, lines 22-28). Stripes or dots can also be placed around the circumference (Figs. 16-18; col. 6, lines 44-55). The combination of US’885 fails to teach at least one stripe disposed between at least some of the plurality of informative sections. It would have been obvious to a person of ordinary skill in the art at the time of invention to combine patterns including stripes and other non-stripe patterns taught in US’885 to achieve the recited configuration of at least one stripe disposed between other sections of ink.
Regarding Claim 10, US’885 teaches a stripe which can be printed. The stripe is capable of being imbued with significance as information.
Regarding Claim 11, US’885 teaches at least one colored stripe (col. 5, lines 22-26), and the color can be imbued with the recited significance of indicating a characteristic of the electrical cable assembly.
Regarding Claim 12, US’885 teaches marking indicia is spaced around the circumference of the tube in various numbers of repeated patterns and sizes (Figs. 12-21; col. 6, lines 44-55). US’885 fails to teach specifically that the marking indicia is printed to cover at most one half of a circumference of the sheath. US’885 also suggests that the indicia should be visible at a distance (col. 7, lines 6-8). It would have been obvious to a person of ordinary skill in the art at the time of invention to modify the electrical cable assembly of US’885 so that the marking indicia is printed to cover at most one half of a circumference of the sheath, depending on the size and amount of markings one chooses to make and in order to make the markings visible in some orientation of the cable and from some distance (col. 8, lines 46-50).
Regarding Claim 13, US’885 teaches marking indicia is spaced around the circumference of the tube in various numbers of repeated patterns and sizes (Figs. 12-21; col. 6, lines 44-55). US’885 fails to teach specifically that the marking indicia is printed to cover at least one half of a circumference of the sheath. US’885 also suggests that the indicia should be visible at a distance (col. 7, lines 6-8). It would have been obvious to a person of ordinary skill in the art at the time of invention to modify the electrical cable assembly of US’885 so that the marking indicia is printed to cover at least one half of a circumference of the sheath, depending on the size and amount of markings one chooses to make and in order to make the markings visible in some orientation of the cable and from some distance (col. 8, lines 46-50).
Regarding Claim 14, US’885 teaches that the marking indicia may be printed from conductive ink (col. 7, lines 17-28).
Regarding Claim 15, US’885 teaches an alphanumeric character (“X”) (Fig. 15). Moreover, the term “alphanumeric character” is given little patentable weight, since it relies on an interpretation of a marking by a human mind as “alphanumeric.”
Regarding Claim 16, US’885 teaches marking indicia printed along a longitudinal length of the sheath parallel to a longitudinal axis of the conductor assembly (Figs. 16-21).
Regarding Claim 17, the marking indicia is printed on at least one of the crowns and the valleys (Figs. 5, 10, 20, 21).
Regarding Claim 18, US’885 teaches ink markings capable of being imbued with significance as shown above. The limitation “wherein the at least one characteristic of the . . . during installation” is non-functional printed matter and relates only to informative content, which relies at least in part on a person’s subjective interpretation of markings, and is not given significant patentable weight. Any of the markings in US’885 are capable of indicating any of the characteristics. 
Regarding Claim 19, US’885 teaches ink markings capable of being imbued with significance as shown above. The limitation “wherein the at least one characteristic of . . . at least one color of conductors of the conductor assembly” is non-functional printed matter and relates only to informative content, which relies at least in part on a person’s subjective interpretation of markings, and is not given significant patentable weight. Any of the markings in US’885 are capable of indicating any of the characteristics. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Holcombe et al. (US 2009/0242232), ink jet printer used to print ink on metal surfaces, including on those which are likely to have oils on them [0018].
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER M WEDDLE whose telephone number is (571)270-5346. The examiner can normally be reached 9:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael B Cleveland can be reached on 571-272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALEXANDER MARION WEDDLE
Examiner
Art Unit 1712



/ALEXANDER M WEDDLE/Primary Examiner, Art Unit 1712